Exhibit 10.19 NATIONAL HOLDINGS CORPORATION 2 Nonqualified Stock Option and Dividend Equivalent Agreement No. of shares subject to Nonqualified Stock Option: 1,500,000 THIS NONQUALIFIED STOCK OPTION AND DIVIDEND EQUIVALENT AGREEMENT (this "Agreement") dated as of the 20th day of June, 2013, between National Holdings Corporation, a Delaware corporation (the "Company"), and Mark H. Goldwasser (the "Participant"), is made pursuant and subject to the provisions of the Company's 2013 Omnibus Incentive Plan (the "Plan"), a copy of which is attached hereto. All terms used herein that are defined in the Plan have the same meaning given them in the Plan, except as provided in this Agreement. 1. Grant of Awards. Pursuant to the Plan, the Company, on June 20, 2013 (the "Date of Grant"), granted to the Participant, subject to the terms and conditions of the Plan and subject further to the terms and conditions set forth herein, the Option described in Section 1(a) below (the "Option") and the Dividend Equivalents described in Section 1(b) below (the "Dividend Equivalents", collectively with the Option, the "Awards"): (a) Grant of Option. The Option gives the Participant the right and option to purchase from the Company all or any part of an aggregate of 1,500,000 shares of the Common Stock of the Company, at the exercise price of (a) $0.50 per share with respect to 500,000 of such shares ("Tranche A"), (b) $0.70 with respect to 500,000 of such shares ("Tranche B"), and (c) $0.90 with respect to 500,000 of such shares ("Tranche C") (with each such exercise price being not less than the Fair Market Value of a share of Common Stock on the Date of Grant). This Option is intended to be treated as a nonqualified stock option, which is not subject to Code Section 421. This Option is exercisable as hereinafter provided. (b) Grant of Dividend Equivalents. The Dividend Equivalent gives the Participant the right to share in ordinary cash dividends declared on shares of Common Stock subject to any unexercised portion of the Option, for which adjustments are not permissible under Section 8 below, subject to the terms and conditions set forth herein. 2.
